Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
This action is in reply to the application filed on 11/16/2021 with a priority date of 12/31/2019.
The amendments to claims 1-20 have been entered and claims 21 and 22 have been added.
Claims 1-22 are currently pending and have been examined.
Claims 1-22 are rejected under 35 USC 101.
Claims 1-22 overcome the art of record.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Although, the preambles of the claims appear to indicate that the 
Step 1: Claims 1-11, 21 and 22 are a method and claims 11-19 are a system and claim 20 is a server CRM. Thus, each independent claim, on its face, is direct to one of the statutory categories of 35 U.S.C. §101. However, claims 1-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without providing a practical application or significantly more.
Step 2A:
Prong 1: The claims are directed to the abstract concepts of receiving a target request corresponding to a metric associated with an advertising campaign, determining a pacing value corresponding to a global pacing multiplier indication a return on investment of the advertising campaign, identifying content from a first merchant and content from a second merchant, receiving a first bid amount and second bid amount that is based on a pacing modifier from a second price auction, determining a highest bid the providing either the first or second content based on the highest bid. Dependent claims include additional abstract concepts of determining a lower bid, excluding lower bids, the other merchants bids are not known by a merchant, metrics, time metrics, budget metrics, pacing values, a control process, and a proportional integral derivative control process.  These concept falls under Certain Methods Of Organizing Human Activity such as commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
Further, the claims explicitly disclose the equation that the global pacing multiplier being determined based at least in part on a relationship comprising: if r< dr: lambda = lambda * (1 + 
Prong 2: This judicial exception is not integrated into a practical application because the claims merely recite processors, memory, and/or a CRM that identify, receive, determine and provide, as such the use of a computers and networks are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of processing data) such that it amounts no more than mere instructions to apply the exception using a generic computer component – MPEP 2106.05(f). 
The ordered combination offers that the campaign is associated with augmented reality content generators, which is any technology for rendering images or vide, as such the claim offer nothing more than employing computer devices and computer functions over a network, even with these additional elements, that limit the use of the idea to computers, the claims does no amount to a practical application similar to how limiting the abstract idea in Flook to petrochemical and oil-refining industries was insufficient. Simply put, all the claims add to a computer is an algorithm with steps for pacing the display of content.
Keeping in mind that general linking considerations overlap with other considerations, particularly insignificant extra-solution activity (see MPEP § 2106.05(g)). Examiner also finds that the recitation of augmented reality amounts to generally linking the use of the judicial 
Step 2B: 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of processor and memory amount to no more than mere instructions to apply the exception using a generic computer component. 
Further even the ordered combination of limitations that recite augmented reality and that results are an carousal interface merely offer a combination that is generally linking along with insignificant extra solution activity. Examiner identifies the claimed concepts set forth in Prong 1, and concludes that the additional elements set forth above in Prong 2 fail to provide meaningful limitation because the additional elements merely limit the concept to pacing content on computerized devices and networks. 
Affinity Labs of Texas v. DirecTV, LLC, 838 F.3d 1253, 120 USPQ2d 1201 (Fed. Cir. 2016), provides an examples of claims that also used technology as a tool. In Affinity Labs, the 
Examiner provides the following evidence regarding carousel interfaces in dependent claims:
Al-Sharykh 2010/0332565: See, “The enhanced multimedia options may utilize a drop-down menu, a pull-out drawer, a sequence of buttons and/or icons, a carousel of buttons and/or icons and/or any other user interface elements for displaying and selecting options as known to one skilled in the art.” [0092].
Sherwood 2016/0048485: See, “The graphic icons may be displayed as a flat list of icons, a rotating carousel of icons, a rectangular arrangement of icons and/or any other arrangement 
Lerner 2018/0067641: See, “In certain applications, pages or tiles are often arranged into strips, otherwise known as media sequences or carousels (such as carousels 105a-f), from left to right, on which simple interfaces or gestures are used to move through the pages from horizontally, from left to right or right to left. Each carousel 105a-f may represent an event, show, chapter, article, episode, story, etc.” [0030].

Reason for Overcoming the Art of Record
The art of record did not disclose a reasonable combination of reference that disclosed the relationships between variables in the claimed equations. The art of record discloses the concepts and results, but in terms of the equation that is claimed. the equation does not clearly map to the equation that is claimed.

Prior Art
Bhalgat et al. U.S. 2016/0292714: discloses receiving campaign, determining a pacing modifiers and selecting between merchants based on the highest bid.
Karlsson et al. U.S. 2017/0316445: discloses price control signal that is a function of pacing error and ROI error, and a second price auction.
Ahmed et al. U.S. 2018/0143748: discloses augmented reality, as well as merchant advertising selected via and auction, and several examples of augmenting reality as it is described in the current specification, including sponsored modifiers. 
Li et al. U.S. 2018/0005314: discloses the type of auction typically used in RTB for advertising, which includes sealed and second price auctions. 
Flatt et al. U.S. 2012/0272265 A1: discloses a pacing scaling factor, which is more like a pacing multiplier then a constant scale factor being using to adjust a pacing multiplier to smooth out and reduce fluctuations.
Updated search on the claimed equation:
Peterson et al. U.S. 2014/0337143 A1: discloses determining a contract-specific bid modifier and complex rules that include a similar equation at [0034]. Peterson discloses an equation the compares the spend percentage to the ideal percentage of 1 or 100%. Peterson explains  adjustment factor value of 2 has been found to appropriately smooth changes, i.e., increases or decreases in the bid. While the equation is similar, the adjustment factor and the criteria are in terms of spend percentage and calculating a contract-specific bid modifier, and pacing is only described in relation to the bid, which is not indicative of revenue. See, [0032-0035]. Further complicating mapping Peterson to the equation that is claimed it he equation in Peterson at [0034] shows the “<” and “>” symbols contradictory the example calculation in [0034]. Peterson is similar, but the equation does not clearly map to the equation that is claimed.
Jalali et al. U.S. 2015/0134462 A1: discloses a bid multiplier that reflects a target pacing rate associated with the designated time period. At [0084] Jalali disclosed equations calculated a pacing rate at time (t), which is fed in to equation at [0141] to calculate a bid price multiplier where the equation results in a value less then or greater than one. The equation uses a bid price cap, estimated average bid and a pacing rate upper range. Jalali discloses using smoothing to adjust the estimates in the equation at [0084], but the equation at [0141] is not scaling to smooth fluctuations. Jalali discloses also discloses determining if the target pacing rate is below or above 
Chen al. U.S. 2020/0175448 A1: discloses a functions used to calculate pacing score as the previous value of pacing score multiplied by an exponential function, with the exponent in the exponential function calculated based on a ratio of actual utilization to expected utilization . If actual utilization is higher than expected utilization (i.e., if spending of the job's budget is ahead of pacing plan), the value of the exponent is less than 1, and pacing score is “throttled” compared to the previous value of pacing score. If actual utilization is lower than expected utilization (i.e., if spending of the job's budget is behind pacing plan), the value of the exponent is greater than 1, and pacing score is “boosted” compared to the previous value of pacing score. Pacing score further includes a lower bound of 0 (due to properties of the exponential function) and an upper bound of 1+ a maximum allowed lift for pacing score. See, [0053].
Els et al. U.S. 2016/0042407 A1: discloses a proportional-integral-differential (PID) control process for dynamically controlling pacing threshold values. The PID controller output the value of the smoothed relative error and computes a specific set of tuning parameters that best meet the desired behavior. The dynamic pacing system affects the number of bids won (impressions purchased) by adjusting a bidding pace over time, by dynamically adjusting one or more factors or thresholds for (a) identifying which bid requests to bid on and/or (b) determining a bid price for each such identified bid request, which has the effect of increasing purchasing aggressiveness, and thus the number of impressions won, by offering higher bid prices; or alternatively decreasing purchasing aggressiveness, and thus the number of impressions won, by 

Response to Arguments
Arguments under 35 USC 103 are moot.
Arguments under 35 USC 101: Improvements to an auction by increasing or lowering bids to control pacing is at best an improvement to a business process, which has no effect on the underlying technology and does not improve technology. An improvement in the abstract idea itself (e.g. a recited fundamental economic concept or mathematical equation) is not an improvement in technology, and simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.
 such as images, videos and webpages. The carousel interface is mention only one time at [0225] as an example of an interface type for displaying advertising (i.e. result of the abstract business process). The PID control process is an abstract process using a closed loop mechanism providing feedback that is rooted in mathematical equations dating back to the 17th century. Describing something an augment reality, as well as the recitation of a processor, PID and carousel interface fail to provide meaningful limitations on an abstract invention of needlessly complicated descriptions of mathematical relationships for pacing advertising by adjusting bids.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
eric.netzloff@uspto.gov., If attempts to reach the examiner by telephone are unsuccessful the examiner’s supervisor, ABDI KAMBIZ can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ERIC R NETZLOFF/Primary Examiner, Art Unit 3688